KOELSCH, Circuit Judge
(dissenting).
In this case the government is mulcted without being legally at fault. I dissent.
At the time of this accident, the pilot of an aircraft was the sole judge as to whether or when weather conditions would permit a take-off, and the traffic controllers possessed no authority to deny take-off clearance. Thus a controller (and hence the United States) could not be faulted — as the district court would do — for failing to deny such clearance.
I am not prepared to hold that a traffic controller must give a pilot gratuitous advice concerning operation of the aircraft. In Furumizo (United States v. Furumizo, 381 F.2d 965 (9th Cir. 1967)), the facts made relevant a provision in the manual that expressly required the controller to give “precautionary information” to the pilot. No comparable provision in any regulation or the manual is applicable in this case. Nor do I subscribe to the proposition that a controller must anticipate that something is so “amiss” as to require a warning when a pilot requests take-off clearance.